FILED
                                                            AUG 26 2015
                                                        SUSAN M. SPRAUL, CLERK
 1                        NOT FOR PUBLICATION             U.S. BKCY. APP. PANEL
                                                          OF THE NINTH CIRCUIT
 2
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )     BAP No.      CC-14-1316-KiTaPa
                                   )
 6   DAVID W. CANTARELLA,          )     Bk. No.      8:12-23516-CB
                                   )
 7                  Debtor.        )     Adv. No.     8:13-01082-CB
                                   )
 8                                 )
     DAVID W. CANTARELLA,          )
 9                                 )
                    Appellant,     )
10                                 )     M E M O R A N D U M1
     v.                            )
11                                 )
     RUTH HERRERA,                 )
12                                 )
                    Appellee.      )
13   ______________________________)
14                      Submitted Without Oral Argument
                               on March 19, 2015
15
                            Filed - August 26, 2015
16
               Appeal from the United States Bankruptcy Court
17                 for the Central District of California
18       Honorable Catherine E. Bauer, Bankruptcy Judge, Presiding
19
     Appearances:    Appellant David W. Cantarella pro se on brief;
20                   Karen J. Geiss on brief for appellee Ruth Herrera.
21
     Before: KIRSCHER, PAPPAS and TAYLOR, Bankruptcy Judges.
22
23
24
25
26
          1
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may have
     (see Fed. R. App. P. 32.1), it has no precedential value. See 9th
28   Cir. BAP Rule 8024-1.
 1        Appellant, chapter 7 debtor David W. Cantarella, appeals a
 2   § 523(a)(15) nondischargeability judgment involving debts owed by
 3   Cantarella to appellee Ruth G. Herrera.2    We REVERSE.
 4             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY3
 5        Herrera declared in a Declaration filed with the bankruptcy
 6   court that she shared a relationship with Cantarella, became
 7   pregnant and gave birth to a baby boy in May of 2006.     On July 11,
 8   2006, Cantarella filed an action against Herrera in the Family Law
 9   Division of the Superior Court of the State of California for the
10   County of Orange (“Family Law Division”).    On October 1, 2008,
11   Herrera filed in the Family Law Division a stipulation for
12   judgment which included, among other things, a detailed visitation
13   schedule for the parties’ child.    The parties further stipulated:
14   (1) to an invalid marriage in Mexico, which is null and void in
15   California; (2) to Cantarella’s paternity of the child; (3) to the
16   nonexistence of any community or quasi-community debts; (4) to the
17   payment of certain child birth expenses; and (5) to the resolution
18   of all issues involving property.    The Family Law Division’s
19
20
          2
            Unless otherwise indicated, all chapter and section
21   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
     “Rule” references are to the Federal Rules of Bankruptcy
22   Procedure.
23        3
            The parties failed to include in the record on appeal many
     of the relevant documents; we have exercised our discretion to
24   reach the merits of the appeal by independently reviewing the
     bankruptcy court’s electronic docket and the imaged documents
25   attached thereto. See O’Rourke v. Seaboard Sur. Co. (In re E.R.
     Fegert, Inc.), 887 F.2d 955, 957-58 (9th Cir. 1988); Atwood v.
26   Chase Manhattan Mortg. Co. (In re Atwood), 293 B.R. 227, 233 n.9
     (9th Cir. BAP 2003). The parties also failed to include in the
27   record the Family Law Division documents that may be pertinent:
     the Petition-Dissolution; and the stipulation for judgment and
28   judgment.

                                    -2-
 1   docket submitted in the record reflects the approval of the
 2   stipulation of judgment.
 3        Thereafter, the Family Law Division entered an Order on
 4   July 28, 2008, denying Herrera’s request to declare Cantarella a
 5   vexatious litigant, but ordering Cantarella to pay Herrera a
 6   sanction of $4,000 and further providing that if Cantarella missed
 7   two payments, the entire balance would become due, together with
 8   interest at the legal rate of 10% per annum.
 9        Subsequently, the Family Law Division entered a minute order
10   on December 28, 2009, requiring Cantarella and Herrera to pay
11   their own child care costs and to share equally all uninsured
12   medical expenses.   This minute order also established that Herrera
13   owed a monthly child support obligation to Cantarella of
14   $371 based on the dissomaster figures stated in the record.    The
15   Family Law Division entered another minute order on March 26,
16   2010, awarding sanctions payable by Cantarella to Herrera in the
17   amount of $700 and providing the acceleration of the entire amount
18   together with interest at the legal rate from the date of default
19   if any payment occurred beyond ten days of the due date.
20        According to another minute entry dated July 23, 2010, the
21   Family Law Division found Cantarella to be a vexatious litigant
22   and awarded Herrera attorney’s fees in the amount of $4,500, with
23   payments due directly to Herrera’s attorney, Michael Carver.
24        Cantarella filed a chapter 7 bankruptcy case on November 28,
25   2012.   He named both Herrera and her former attorney, Michael
26   Carver, in his Schedule F as "charge account" creditors with
27   "unknown" debt amounts.    Cantarella did not list Herrera in his
28   Schedule E.

                                      -3-
 1         On February 20, 2013, Herrera, appearing pro se, filed an
 2   adversary complaint against Cantarella seeking to except $11,800
 3   from Cantarella’s discharge under § 523(a)(15).       She failed to
 4   include any allegations for an exception to the discharge of
 5   certain debts under § 523(a)(5).     She attached to her adversary
 6   complaint a copy of a letter signed by Cantarella and dated
 7   January 27, 2012, wherein Cantarella agreed to pay Herrera, within
 8   one year, the following court ordered sanctions and uncovered
 9   medical costs:
10   1.   Sanctions of 07/28/08 $4,000.00 minus $300.00 ..... $4,930.00
11   2.   Discovery Sanctions of 03/26/10 $700.00 minus $150.00 .. $   631.00
12   3.   Remaining child birth costs of 10/18/07 ........... $         940.59
13   4.   Uninsured medical cost ............................ $1,000.00
14   5.   Attorney Sanctions of 07/23/10 minus 1,200.00...... $3,300.00
15   6.   I agree to handle the current dental cost.......... $         400.00
16   7.   I agree to pay your time for looking for a door.... $         400.00
17   Cantarella indicates in his letter that the above amounts total
18   $11,800, but they add to only $11,601.59.      Neither party raised
19   any issue on appeal about any discrepancy in the amount.          The
20   bankruptcy court used the aggregate amount of $11,800 for its
21   calculations.    We deem the parties to have waived any issue
22   concerning any discrepancy in the amount.
23         On November 19, 2013, Cantarella moved to dismiss Herrera's
24   complaint for failure to state a claim under § 523(a)(15), arguing
25   that “the sanctions in question have absolutely nothing to do with
26   ‘Child Support[,]’ ‘Domestic Support[,]’ ‘Alimony’ or maintenance
27   of ‘Child Support’ or ‘Attorney Fees’.”      Herrera opposed the
28   motion to dismiss, contending that:      Cantarella had failed to cite

                                        -4-
 1   the correct Code provision; and she had established a claim under
 2   § 523(a)(15).   The bankruptcy court orally denied Cantarella's
 3   motion to dismiss at a hearing held on December 17, 2013, but no
 4   tentative ruling or order followed the oral ruling.   The court set
 5   a trial for May 28, 2014.    Cantarella generally denied all
 6   allegations in his answer.
 7        Prior to trial, attorney Karen Geiss appeared on behalf of
 8   Herrera.   Herrera filed a Declaration on April 28, 2014;
 9   Cantarella filed a Responsive Declaration on May 5, 2014.      Neither
10   party filed a pretrial order or pretrial memoranda.
11        Herrera’s Declaration, Dkt. no. 18, provides, in part:
12            10.     That on July 28, 2008 a court order was
         filed in the family case ordering Defendant/Petitioner
13       to pay sanctions to Plaintiff/Respondent the sum if
         [sic] $4,000.00 payable at the rate of $100.00 per month
14       commencing August 15, 2008. The court advised that if
         the Defendant/Petitioner misses two payments, the entire
15       balance becomes due together with interest at the legal
         rate of 10% per annum. As of January 27, 2010,
16       Defendant/Petitioner only paid $300.00 of these court
         ordered sanctions with a balance due in the amount of
17       $3,700.00 plus interest. A certified copy of the order
         will be presented as Exhibit 3.
18
              11.     That on October 1, 2008 a Stipulation for
19       Judgment was filed in the family case ordering as
         follows:
20
                     a.   Defendant/Petitioner shall pay to
21                        Plaintiff/Respondent court order medical
                          reimbursements as to one-half of
22                        uninsured prenatal and post natal
                          expenses Plaintiff/Respondent paid in the
23                        total amount of two times $2,480.78.
                          $2,480.78 is the amount
24                        Defendant/Petitioner is to pay
                          Plaintiff/Petitioner forthwith, payable
25                        $100.00 per month commencing November 1,
                          2007. As of January 27, 2012,
26                        Defendant/Respondent only paid $1503.19
                          of the child birth costs with a balance
27                        due of $940.59 plus interest.
28                   b.   The Plaintiff/Respondent and

                                      -5-
 1                  Defendant/Petitioner shall each pay one-
                    half of costs/fees of the Special Master
 2                  totaling $5000.00. Plaintiff/Respondent
                    paid her share of $2,500.00 however she
 3                  has no direct knowledge whether or not
                    Respondent/Petitioner submitted his
 4                  share.
 5        A certified copy of the Stipulation for Judgment
     will be presented as Exhibit 4.
 6
          12.     That on December 28, 2009, a Minute Order
 7   was filed in the family case ordering all uninsured
     medical expenses to be shared equally. As of January
 8   27, 2012, Defendant/Petitioner owes $1,400.00 incurred
     prior to 01/27/2012, Defendant/Petitioner has paid
 9   $400.00 of these expenses leaving a balance in the
     amount of $1,000.00 reimbursedment [sic] for his share
10   of out of pocket medical costs plus interest. A
     certified copy of the Minute Order will be presented as
11   Exhibit 5.
12        13.     That on March 26, 2010, a Minute Order was
     filed in the family case ordering Defendant/Petitioner
13   to pay sanctions to Plaintiff/Respondent the sum if
     [sic] $700.00 payable at the rate of $70.00 per month
14   commencing April 1, 2010. The court advised that if one
     payment is more than 10 days late, the entire amount
15   shall become due and payable in full bearing a legal
     rate of interest from the date of the default. As of
16   January 27, 2012, Defendant/Petitioner paid on $150.00
     of the court ordered sanctions with a balance due of
17   $631.00 plus interest. A certified copy of the Minute
     Order will be presented as Exhibit 6.
18
          14.     That on July 23, 2010, A Minute Order was
19   filed in the family case ordering Defendant/Petitioner
     to pay to Plaintiff Respondent attorney fees in the
20   amount of $4500.00 payable at the rate of $100.00 per
     month commencing August 1, 2010. Payments shall be made
21   payable directly to Plaintiff/Respondent’s attorney,
     Michael Carver. Defendant/Petitioner listed Michael
22   Carver on his Schedule F as a charge account with an
     unknown amount. The amount due to attorney, Michael
23   Carver, is unpaid and Carver is proceeding against
     Plaintiff/Respondent to collect the debt.
24   Plaintiff/Respondent is awaiting the decision of the
     mediator as to her responsibility in this matter. As of
25   January 27, 2012, Defendant/Petitioner paid only
     $1200.00 of the fees with a balance due in the amount of
26   $3,300.00. plus interest. A Certified copy of the
     Minute Order will be presented as Exhibit 7.
27
          15.     That on January 27, 2012,
28   Defendant/Petitioner signed a notarized statement of all

                               -6-
 1       amounts owed to Plaintiff/Respondent indicating his
         agreement that all amounts would be submitted within one
 2       year. A copy of the Notarized Statement will be
         presented as Exhibit 8.
 3
                                    * * *
 4
              17.     As of January 27, 2012,
 5       Defendant/Petitioner owed me $11,800.00 plus interest
         per his own notarized statement. Subsequent to signing
 6       the notarized statement, Defendant/Petitioner still owes
         $11,000.00 plus interest.
 7
 8   (Emphasis in original).   The record establishes that Herrera never
 9   filed or offered any exhibits at trial.
10        The following is an excerpt from Cantarella’s Responsive
11   Declaration, Dkt. no. 19:
12            3.     The plaintiff has been ordered by the court
         to pay the defendant child support and to date the
13       plaintiff is delinquent with her child support
         obligation, in addition I have had to request from the
14       presiding judge to file an OSC contempt to force the
         plaintiff to pay her child support obligation. A true
15       and correct copy of the order from the presiding
         judgment granting the filing of the contempt will be
16       presented as Exhibit C.
17        Although the Family Law Division’s minute order from
18   December 28, 2009, directed Herrera to pay monthly child support
19   of $371 and, although Cantarella argues in his responsive
20   declaration, as quoted above, that Herrera is delinquent with her
21   child support obligation, Cantarella does not disclose any support
22   to which he is or may be entitled on his schedule of personal
23   property.
24        At the trial held May 28, 2014, the bankruptcy court
25   indicated to the parties that it could take the matter under
26   submission based upon the parties’ declarations, to which no
27   opposition occurred.   The bankruptcy court also gave the parties
28   the opportunity to make any additional arguments.   Herrera’s

                                     -7-
 1   counsel presented argument, clarifying that Cantarella owed
 2   nonsupport amounts to Herrera and that no marriage occurred
 3   between Herrera and Cantarella, so their relationship did not
 4   warrant a divorce.   Hr’g Tr. (May 28, 2015) 3:12-16.   Herrera’s
 5   counsel referenced two cases, without citation, namely:    Holiday
 6   v. Kline (In re Kline), 65 F.3d 749, 751-52 (8th Cir. 1995); and
 7 Will. v. Kemp (In re Kemp), 242 B.R. 178, 181-82 (8th Cir. BAP
 8   1999), for the proposition that the nonspouse mother of debtor’s
 9   child could recover birthing expenses, dental expense and
10   attorney’s fees as nondischargeable debts owing to the child.
11   Herrera’s counsel concluded by arguing that the benefit to
12   Cantarella of discharging the debts did not outweigh the
13   detrimental consequences such a discharge would have on Herrera.4
14        On June 6, 2014, the bankruptcy court entered a Statement of
15   Decision After Trial (“Decision”), summarily concluding that all
16   but $400 (the amount associated with looking for a door) of the
17   $11,800 related to Cantarella’s child and, thus, $11,400 should be
18   excepted from Cantarella’s discharge under § 523(a)(15).
19   Cantarella filed his notice of appeal on June 19, 2014, and on
20   July 1, 2014, the bankruptcy court entered a one page judgment
21   after trial concluding “[t]he debt owed to Plaintiff in the amount
22   of $11,400.00 is determined to be nondischargeable.”    Dkt. no. 31.
23   The notice of appeal is timely.
24                             II. JURISDICTION
25        The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334
26
          4
            Congress deleted the balancing test imposed under
27   § 523(a)(15) when it adopted the Bankruptcy Abuse Prevention and
     Consumer Protection Act of 2005 (Pub. L. 109-8) ("BAPCPA"),
28   effective October 17, 2005.

                                       -8-
 1   and 157(b)(2)(I).    We have jurisdiction under 28 U.S.C. § 158.
 2                                  III. ISSUES
 3        Did the bankruptcy court err in determining the
 4   nondischargeability of the debts at issue under § 523(a)(15)?
 5                            IV. STANDARD OF REVIEW
 6        The standard of review for legal questions is de novo and
 7   clearly erroneous for factual questions.      Beaupied v. Chang
 8   (In re Chang), 163 F.3d 1138, 1140 (9th Cir.1998).     Whether a debt
 9   is dischargeable is a mixed question of fact and law that is
10   reviewed de novo.    Miller v. United States, 363 F.3d 999, 1004
11   (9th Cir. 2004).    We apply a two-part test to determine
12   objectively whether the bankruptcy court abused its discretion.
13   United States v. Hinkson, 585 F.3d 1247, 1261-62 (9th Cir.
14   2009)(en banc).    First, we determine de novo whether the
15   bankruptcy court identified the correct legal rule to apply to the
16   relief requested.”    Id.   Second, we examine the bankruptcy court’s
17   factual findings under the clearly erroneous standard.      Id. at
18   1262 n.20.   A bankruptcy court abuses its discretion if it applied
19   the wrong legal standard or misapplied the correct legal standard
20   or its factual findings were illogical, implausible or without
21   support in the record.      Trafficschool.com, Inc. v. Edriver Inc.,
22   653 F.3d 820, 832 (9th Cir. 2011).
23                                 V. DISCUSSION
24        Cantarella contends that nine issues exist on appeal, but
25   virtually none has been properly briefed; he waived many issues
26   prior to the appeal.    Construing his pro se brief liberally as
27   required, Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,
28   698-99 (9th Cir. 1990), we conclude that the two primary issues

                                        -9-
 1   before us are:    (1) whether the bankruptcy court erred in
 2   excepting $11,400 from Cantarella's discharge under § 523(a)(15);
 3   and (2) whether the bankruptcy court denied Cantarella due process
 4   when the bankruptcy court took the matter under submission.    We
 5   will address the first issue, but given our disposition on the
 6   first issue, the second issue involving due process becomes moot
 7   as we are reversing the bankruptcy court’ decision.5
 8            The remainder of Cantarella’s arguments on appeal all relate
 9   to his argument that the bankruptcy court erred in excepting
10   $11,400 from Cantarella’s discharge under § 523(a)(15).
11   Cantarella questions whether the bankruptcy court had the
12   authority to declare Herrera a spouse or former spouse.    We can
13   find nothing in the record to suggest that the bankruptcy court
14   made such a finding; instead the bankruptcy court made a finding
15   that all the stated debts “relate to [Cantrella’s] child.”
16        To give this issue context, a review of the statutory
17   provisions involving domestic relations in bankruptcy is
18   instructive.
19        Section 523(a)(5) excepts from discharge debts for a domestic
20   support obligation. The term "domestic support obligation" is
21   defined by section 101(14A) as:
22
23        5
            Even if we did consider the merits of Cantarella’s second
     issue, he received due process. As correctly noted by Herrera, a
24   reading of the transcript shows that the bankruptcy court gave
     both parties an opportunity to speak and to present and cross-
25   examine witnesses. Cantarella declined to add to the record and
     failed to speak up or object to submission of the matter on the
26   parties’ declarations. Cantarella had an opportunity to present
     his case, which he did by declaration. “Due process only requires
27   a meaningful hearing appropriate to the nature of the case.”
     Jordan v. City of Lake Oswego, 734 F.2d 1374, 1376 (9th Cir.
28   1984), citing Bell v. Burson, 402 U.S. 535, 540 (1971).

                                       -10-
 1        a debt that accrues before, on, or after the date of the
          order for relief in a case under this title, including
 2        interest that accrues on that debt as provided under
          applicable nonbankruptcy law notwithstanding any other
 3        provision of this title, that is–
 4           (A) owed to or recoverable by–
 5              (i) a spouse, former spouse, or child of the
          debtor or such child's parent, legal guardian, or
 6        responsible relative;
 7           . . . .
 8           (B) in the nature of alimony, maintenance, or support
          . . . of such spouse, former spouse, or child of the
 9        debtor or such child's parent, without regard to whether
          such debt is expressly so designated;
10
             (C) established or subject to establishment before,
11        on, or after the date of the order for relief in a case
          under this title, by reason of applicable provisions of–
12
                (i) a separation agreement, divorce decree, or
13        property settlement agreement;
14              (ii) an order of a court of record; or
15              . . . .
16   (Emphasis added).
17        Section 523(a)(15) excepts from discharge debts owed
18        to a spouse, former spouse, or child of the debtor and
          not of the kind described in paragraph (5) that is
19        incurred by the debtor in the course of a divorce or
          separation or in connection with a separation agreement,
20        divorce decree or other order of a court of record, or a
          determination made in accordance with State or
21        territorial law by a governmental unit[.]
22   (Emphasis added).
23        The identification of the payee in this appeal becomes
24   critical, given the applicable statutory provisions.   The
25   individuals identified in § 523(a)(5) encompass a broader group
26   than those identified in § 523(a)(15).   In 2005, BAPCPA added
27   “child’s parent, legal guardian, or responsible relative” to the
28   identified group in § 523(a)(5) and not to the identified group in

                                    -11-
 1   § 523(a)(15), even though BAPCPA significantly broadened the scope
 2   of debts covered by § 523(a)(15).    Taylor v. Taylor
 3   (In re Taylor), 478 B.R. 419, 428 (10th Cir. BAP 2012); Bendetti v
 4   Gunness (In re Gunness), 505 B.R. 1, 5 (9th Cir. BAP 2014).
 5        Second, the nature of the debt may be determinative.
 6   Beaupied v. Chang (In re Chang), 163 F.3d 1138, 1141 (9th Cir.
 7   1998)(court focused not on the status of the father as a spouse or
 8   former spouse of the mother, but rather, on whether the debt
 9   constituted a support obligation to the daughter, payable to the
10   unwed mother and guardian ad litem).     A bankruptcy court must
11   factually determine the nature of a debt as a matter of federal
12   law and may consider how state law characterizes the debt.     Id. at
13   1140.
14        Cantarella also argues that the bankruptcy court improperly
15   shifted the burden to him to prove either his inability to pay or
16   the benefit to Cantarella of discharging the debt would outweigh
17   any detriment to Herrera.   As discussed earlier, Herrera’s counsel
18   made that argument, but nothing in the record suggests that such
19   argument factored into the bankruptcy court’s decision and, in
20   fact, that balancing test was deleted from the Bankruptcy Code in
21   2005.   Since neither §§ 523(a)(5) nor (a)(15) are listed in
22   § 523(c)(1), the burden would normally fall on Cantarella to file
23   a complaint for a determination as to whether any debts are not
24   excepted from discharge under §§ 523(a)(5) and (a)(15).    However,
25   in this instance, as Herrera initiated the nondischargeability
26   complaint, the bankruptcy court placed the burden of proof on
27   Herrera.   Hr’g Tr. at 1:20-23.
28        Herrera’s and Cantarella’s Declarations state how they each

                                       -12-
 1   owe one another debts based on the Family Law Action; they have
 2   provided Cantarella’s letter specifying the debts he agreed to pay
 3   prior to bankruptcy.   The bankruptcy court used the debts
 4   disclosed in Cantarella’s letter and the Declarations to determine
 5   the nondischargeable debts and amounts.   Based on such evidence,
 6   the bankruptcy court determined that the debts related “entirely”
 7   to the parties’ minor child under § 523(a)(15), except for $400,
 8   without analyzing the payee, the nature of the debts or
 9   determining whether §§ 523(a)(5) or (a)(15) applies.
10        In applying § 523(a)(15), Herrera needed to establish three
11   elements:   (1) that the debt in question is owed to Cantarella’s
12   child;6 (2) that the debt is not a support obligation within the
13   meaning of § 523(a)(5); and (3) that the debt was incurred in the
14   course of a divorce or separation or in connection with a
15   separation agreement, divorce decree, or other order of a court of
16   record.
17        Only the third element has been satisfied as the debts were
18   incurred in connection with an order of a court of record.   The
19   first element was generally stated as debts related to the
20   parties’ child; however the Declarations only stated that debts
21   existed between the parties and not for a child.   The bankruptcy
22   court did not analyze whether the stated debts constituted debts
23   under §§ 523(a)(5) or (a)(15).   Given the respective elements, the
24   bankruptcy court needed to first determine if any of the debts
25
26        6
            In the parties stipulation for judgment they agreed that
     their Mexican wedding was invalid and null and void in California.
27   They are not asserting that they were spouses or former spouses.
     See Cal. Fam. Code § 2212; Norris v. Norris, 324 F.2d 826, 829
28   (9th Cir. 1963).

                                      -13-
 1   constituted support debts under § 523(a)(5) and Chang.    Do
 2   remaining child birth costs, uninsured medical costs and dental
 3   costs constitute support for the child?    If so, how may they be
 4   excepted from discharge under §523(a)(15)?    As to the sanction
 5   awards, how do these nonsupport debts satisfy the payee element of
 6   § 523(a)(15)?   See In re Gunness, 505 B.R. at 7-8.   Or do the
 7   sanction awards constitute support, but if they do, how do they
 8   satisfy the payee element of § 523(a)(5)?
 9        This appeal is dissimilar from In re Jodoin, 209 B.R. 132,
10   137-38 (9th Cir. BAP 1997), where through arguments made and
11   evidence admitted, the parties provided the bankruptcy court the
12   opportunity to decide the § 523(a)(5) issues even though the
13   plaintiff in that proceeding only alleged § 523(a)(15).    Here,
14   Herrera specifically stated during the hearing that the debts only
15   involved nonsupport debts.     Neither party implicitly accepted
16   resolution of any issue other than one arising under § 523(a)(15).
17        We conclude the bankruptcy court applied the wrong legal
18   standard or misapplied the correct legal standard and what
19   findings the bankruptcy court did make are without support in the
20   record; thus, the bankruptcy court abused its discretion.
21                             VI. CONCLUSION
22        For the reasons set forth above, we REVERSE the bankruptcy
23   court's order and judgment.7
24
25
26
          7
            As debts excepted under § 523(a)(5) and (a)(15) may be
27   pursued post-discharge and case closure, Herrera may seek leave to
     amend her pleadings or initiate new litigation asserting
28   appropriate allegations under the appropriate statute.

                                       -14-